Citation Nr: 1102701	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-17 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for spinal 
stenosis with degenerative disc disease of the lumbar spine (low 
back disability).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1971 
to April 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim for service 
connection for hearing loss has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  There is no evidence of record showing either ankylosis in 
the Veteran's lumbar spine or a vertebral fracture with cord 
involvement.

2.  The objective medical evidence shows neurologic impairment 
that is at worst mild to moderate, which is already accounted for 
in the current disability rating assignment.  

3.  The Veteran is not precluded from obtaining or maintaining 
substantially gainful employment because of his service-connected 
low back disability.  Rather, recent VA examiners have clarified 
that he is able to engage in sedentary work, his back problems 
notwithstanding.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 60 percent 
for the Veteran's service-connected low back disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DC) 5292, 5293, 5295 
(2002); 38 C.F.R. §§ 3.321, 4.1-4.14 (2010); 4.71a, DCs 5235-5243 
(effective September 26, 2003); 4.124a, DC 8520 (2010).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April and 
October 2005.  These letters informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is denying 
his claim for service connection, the downstream disability 
rating and effective date elements of this claim are ultimately 
moot.  So not providing notice concerning these downstream 
elements of the claim is non-prejudicial, i.e., harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  See also 
38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran submitted personal 
statements and private treatment records.  The RO obtained his 
VA treatment records, and arranged for VA compensation 
examinations to assess the severity of his low back disability.  
The RO also attempted to obtain potentially outstanding Social 
Security Administration (SSA) disability records, but a response 
from SSA stated that the agency did not have any medical records 
for the Veteran, which indicates that further attempts to obtain 
SSA records would be futile.  Following the last SSOC, there is 
no indication that any pertinent medical records remain 
outstanding.  Although the Veteran submitted several VA and 
private provider treatment records since the last SSOC, in June 
2008, there is no contention or indication of still outstanding 
treatment records that are pertinent to the low back disability 
claim.  Moreover, the Board acknowledges a recent informed 
consent and statement by a registered nurse that refers to 
planned surgery at the Miami VA Healthcare System (HCS), but 
importantly, the planned surgery only appears to relate to a 
nonservice-connected cervical spine condition (anterior cervical 
decompression and fusion) that is not pertinent to the low back 
claim on appeal.  

The record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the 
VA compensation examinations of the Veteran's service-connected 
back disability were in May 2005 and February 2008, so relatively 
recently.  And these examination reports offered opinions on his 
TDIU claim, such that demonstrates the Veteran is able to 
maintain employment in sedentary positions.  Although the Veteran 
submitted additional VA and private provider treatment records 
since the last examination in February 2008, there is simply no 
indication that his low back disability has increased in 
severity, especially beyond the relatively high 60 percent 
disabling level.  Consequently, another examination to evaluate 
the severity of the Veteran's low back disability is not 
warranted because there is sufficient evidence, already of 
record, to fairly decide this claim insofar as assessing the 
severity of the condition.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 
Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.


II.  Analysis-Entitlement to a Rating Higher than 60 Percent for 
the Service Connected Low Back Disability

As brief procedural history, a March 2004 rating decision granted 
service connection for the Veteran's low back disability of 
spinal stenosis, with degenerative disc disease, and assigned an 
initial 60 percent rating, under DC 5293, for pronounced 
intervertebral disc syndrome, retroactively effective from June 
30, 1999, the date of his reopened claim.  In February 2005, the 
Veteran claimed an increased rating for the low back disability 
beyond 60 percent.  He claims his low back disability has 
continued to worsen to the point of rendering him unemployable, 
which he contends warrants a higher schedular rating.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, this doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well as 
the entire history of the Veteran's disability in reaching its 
decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present 
level of disability, it may be necessary to "stage" the rating 
if the factual findings show distinct time periods where the 
service-connected disability has exhibited symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the state of 
the disability from one year before the claim was filed until VA 
makes a final decision on the claim.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the claim for an 
increased rating was filed in February 2005, so the relevant 
temporal focus begins in February 2004 (one year prior to the 
claim) and continues through the date of this decision.

As mentioned, the Veteran's low back disability is currently 
rated at 60 percent under the old rating criteria for evaluating 
lumbar spine disabilities, under DC 5293, for IVDS.  However, 
since the Veteran's rating was established, with an effective 
date of June 30, 1999, the criteria for evaluating spine 
disability changed twice.  The first occurred in September 2002, 
and the second in September 2003.  Since the Veteran is currently 
receiving a disability rating under the older rating criteria, 
the Board will necessarily consider the criteria in effect prior 
to September 2002; the criteria in effect between September 2002 
and September 2003; and the criteria effective from September 
2003.  However, regardless of the regulations used, only a few 
diagnostic codes provide for a rating in excess of 60 percent for 
a lower back disability.  

Under the regulations in effect prior to September 2002, a 60 
percent rating was assigned for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, with 
little intermittent relief.  

A rating in excess of 60 percent was not warranted absent a 
showing of either unfavorable ankylosis or a vertebral fracture 
with cord involvement, neither of which is present in this case.  
38 C.F.R. § 4.71a, DC 5293.  For example, at a VA examination in 
February 2008, the examiner found no thoracolumbar ankylosis or 
abnormal spinal curvatures, and noted normal posture.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 either 
depending on the number of incapacitating episodes a person has 
in the past 12 months, or based on the orthopedic and neurologic 
manifestations of the disability.  However, there are simply no 
ratings available in excess of 60 percent, under the current 
rating criteria for IVDS, based on incapacitating episodes.  

The current rating criteria fail to provide the Veteran the 
possibility for a rating higher than 60 percent on the basis of 
orthopedic manifestations, absent ankylosis of the entire spine, 
which is present in this case.  To expound, as of September 2003, 
disabilities of the spine began to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula for Diseases and Injuries of the Spine 
(General Formula) covers evaluation of spinal disabilities under 
38 C.F.R. § 4.71a, DCs 5235-5242.  Only a 40 percent maximum 
rating is available for limitation of motion under the new spine 
criteria.  That is, a rating of 40 percent is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or less.  
See 38 C.F.R. § 4.71a, General Formula.  He would not achieve 
even the 40 percent rating on that basis, as his last VA 
examination in February 2008 showed thoracolumbar flexion limited 
to only 45 degrees and extension to only 20 degrees, when pain on 
motion was considered.  

However, a rating in excess of 40 percent for orthopedic 
manifestations is not available unless ankylosis is present, or 
through combining orthopedic and neurologic impairments from a 
back disability.  Under the General Formula, a potentially higher 
50 percent disability rating is available if there is unfavorable 
ankylosis of the entire thoracolumbar spine, and an even higher 
100 percent disability rating would be warranted if there is 
unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, 
DCs 5235-5242.

As mentioned, the most recent VA examination in February 2008 
specifically found no thoracolumbar ankylosis, precluding the 
Veteran from attaining a rating higher than 40 percent under the 
General Formula.  Rather, recent VA examination reports indicate 
motion was possible in every direction - albeit less than normal 
range of motion.  Ankylosis, by definition, is the complete 
immobility and consolidation of a joint due to disease, injury or 
surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  See, too, Note (5) to DCs 
5235-5242 (indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire ... 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension,....).  There are simply no indications anywhere in the 
medical record that the Veteran manifests unfavorable ankylosis 
of the entire spine sufficient to warrant a 100 percent rating 
under the new criteria, for orthopedic manifestations.  38 C.F.R. 
§ 4.71a, General Formula.

The current regulations indicate that any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately from the 
orthopedic impairment, under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, General Formula, Note 1.  Under 38 C.F.R. § 
4.124a, DC 8520, a 10 percent rating is assigned when there is 
mild incomplete paralysis of the sciatic nerve; a 20 percent 
rating for moderate incomplete paralysis of the sciatic nerve; 40 
percent for moderately severe incomplete paralysis; and a 60 
percent for severe incomplete paralysis with marked muscle 
atrophy.  A maximum 80 percent rating requires complete paralysis 
of the sciatic nerve, where the foot dangles and drops, with no 
active movement possible of muscles below the knee, flexion of 
knee weakened or lost.  38 C.F.R. § 4.124a, DC 8520.

The medical record tends to show he may have some mild to 
moderate neurological manifestations of his low back disability.  
On the other hand, the recent medical findings fail to show more 
severe neurological symptomatology.  The February 2008 VA 
examiner found no muscle atrophy, which would preclude a 60 
percent rating under DC 8520.  He exhibited no decreased 
neurological symptoms on painful pinprick test and the light 
touch test.  He showed no abnormal sensation and normal reflexes.  
Indeed, the February 2008 VA examiner failed to confirm any 
existing radiculopathy.  Similarly, the May 2005 VA examiner 
noted no muscle atrophy and only that sensory examination 
revealed some decrease in left leg sensation.  The Board 
concludes there is no sign of severe incomplete paralysis with 
marked muscle atrophy, as needed for a higher 60 percent rating 
for neurological manifestations under DC 8520.  Furthermore, 
there is also no showing of complete paralysis of the sciatic 
nerve as required an even higher rating of 80 percent.  38 C.F.R. 
§ 4.124a, DC 8520.

However, there is also no basis for a separate rating assignment 
for radiculopathy or neuropathy of the low back disability, for 
either side of his extremities.  In this regard, medical findings 
of neurological manifestations of his low back disability were 
already explicitly considered in assigning his current 60 percent 
rating.  Significantly, the March 2004 rating decision, which 
granted service connection for the low back disability, assigned 
his initial 60 percent rating under DC 5293, for pronounced 
intervertebral disc syndrome, based on the results of the 
November 2003 VA examination and treatment records that showed 
spinal stenosis that manifested in radiating symptoms in both 
lower extremities, and degenerative spondylosis and bulging 
lumbar disc that manifested in lower extremity weakness and 
numbness.  

Therefore, the Board finds that his present level of neurological 
symptomatology was already considered by the RO in assigning his 
current 60 percent rating, especially given the absence of 
objective medical evidence of (physician-prescribed) 
incapacitating episodes for IVDS.  38 C.F.R. §§ 4.25, 4.124a, DC 
8520.  This precludes the Board from considering a separate 10 
percent rating for either right or left sided radiculopathy under 
the revised criteria.  The evaluation of the same manifestation 
under different diagnostic rating criteria is to be avoided, 
under the rule against pyramiding.  See 38 C.F.R. § 4.14 (2010).  

In this regard, however, the Veteran has reported new 
neurological manifestations in the nature of bowel impairment.  
In particular, at a February 2010 VA treatment session for his 
low back pain, the VA treating physician noted that he 
"report[ed] some urgency and subtle difficulty in controlling 
bowel movements at times, but no distinct bladder or bowel 
incontinence/sphinteric problems."  So, notwithstanding his 
complaint of bowel impairment, there was apparently no current 
complaint for which the VA treating physician could formulate a 
diagnosis of any anal dysfunction.  Without some objective 
indication that his alleged bowel impairment exists and is 
attributable to his low back disability, in particular, the Board 
cannot award him a separate rating for bowel or bladder 
incontinence.  Therefore, his IVDS does not warrant a rating 
higher than 60 percent when considering neurological 
manifestations under the revised criteria.  

In addition to the medical evidence, the Board has considered the 
Veteran's personal assertions in support of his claim.  He is 
clearly competent, as a layman, to report on that as to which he 
has personal knowledge, such as the existence of back pain and 
radiating pain to his knees.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  And the Board also finds these complaints to be 
credible.  But as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, especially 
the severity of his low back disability in terms of the 
applicable rating criteria.  Rather, this necessarily requires 
appropriate medical findings regarding the extent and nature of 
his low back disability.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Since the Veteran's low back disability has never been more than 
60-percent disabling at any time since February 2004 (one year 
prior to filing his current claim), the Board cannot "stage" 
this rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
And as the preponderance of the evidence is against his claim for 
a schedular rating higher than 60 percent for this disability, 
the "benefit-of-the-doubt" rule is not applicable, and the Board 
must deny this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


Extra-Schedular Consideration

The Board has also considered whether an extraschedular rating is 
warranted, noting that if an exceptional case arises where 
ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  
38 C.F.R. § 3.321(b)(1) (2010).  There is no evidence of 
exceptional or unusual circumstances to warrant referring this 
case for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  

The Board finds no evidence that the Veteran's low back 
disability has markedly interfered with his ability to work, 
meaning above and beyond that contemplated by his 60 percent 
schedular rating.  See 38 C.F.R. § 4.1, indicating that, 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (reiterating that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  

The Court has held that the determination of whether a claimant 
is entitled to an extraschedular rating under § 3.321(b) (2010) 
is a three-step inquiry, the responsibility for which may be 
shared among the RO, the Board, and the Under Secretary for 
Benefits or the Director, Compensation and Pension Service.  Thun 
v. Peake, 22 Vet. App. 111.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.   This means that initially there must 
be a comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and no referral is 
required.  If the criteria do not reasonably describe the 
claimant's disability level and symptomatology, a determination 
must be made whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization").  See id.  

In this case, it is not disputed that the Veteran is 
limited/impaired as a result of his low back disability, 
especially as he receives one of the highest schedular ratings 
available.  However, the medical evidence fails to show anything 
so unique or unusual about his lower back disability that would 
render the schedular criteria inadequate.  The Veteran's main 
back symptoms include radiating lower extremity pain and 
limitation of motion, both of which are specifically accounted 
for in the rating criteria.  Since the lumbar spine rating 
criteria reasonably describe the claimant's disability level and 
symptomatology, such that the claimant's disability picture is 
adequately contemplated by the rating schedule.  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
otherwise suggest the Veteran is not adequately compensated for 
his disability by the regular rating schedule.  His evaluation 
and treatment has been primarily on an outpatient basis, not as 
an inpatient.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  
Accordingly, an extraschedular rating is not warranted.  
Therefore, a rating in excess of 60 percent is denied for the 
Veteran's lower back disability on both a schedular basis and on 
an extraschedular basis.


III.  Analysis-Entitlement to a TDIU

The Veteran contends that his service-connected disabilities are 
so severe as to preclude him from obtaining and maintaining any 
employment that is substantially gainful, in turn entitling him 
to a TDIU.

A TDIU may be granted upon a showing that the Veteran is unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from his service-connected disabilities.  
See 38 C.F.R. § 4.16(a).  Quite significantly, there are minimum 
disability rating percentages that must be shown for the service-
connected disabilities, alone or in combination, to even qualify 
for consideration for a TDIU award under § 4.16(a).  Indeed, if 
there is only one such disability, it must be rated at 60 percent 
or more; if instead there are two or more disabilities, at least 
one disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Since the Veteran's 
sole service-connected disability is his low back disability, 
currently rated at 60 percent, he satisfies the threshold minimum 
percentage rating requirements of § 4.16(a) for consideration of 
a TDIU.

In determining entitlement to a TDIU, the rater may give 
consideration to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
In this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

The Veteran's marginal employment, for example, as a self-
employed worker or at odd jobs or while employed at less than 
half of the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. § 4.16(a).  See 
also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation was 
given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
showing the Veteran can perform work that would produce 
sufficient income to be other than marginal.  See, too, Ferraro 
v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected 
disabilities, alone, must be sufficiently severe to cause 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

Turning now to the facts of this particular case, there are 
several medical opinions of record on this crucial question of 
whether the Veteran's sole service-connected disability of his 
low back renders him unemployable.  On balance, though, the Board 
finds the overall weight of the evidence falls against his claim 
for a TDIU.
The Board notes that the Veteran reported a history of working in 
a pawn shop through 2003, with prior experience working as a 
Florida state government employee.  See February 2005 TDIU claim 
(VA Form 21-8940).  

The May 2005 VA examiner stated, "[a]t this time, I do feel that 
his spinal stenosis will interfere with getting gainful 
employment due to [Veteran's] symptoms of continued pain despite 
medical treatment."  However, the May 2005 examiner's opinion 
does not serve to establish unemployability, since it fails to 
discuss the impact of his low back disability on his ability to 
perform his work.  In particular, the examiner did not state that 
the Veteran would have any difficulty returning to work in a pawn 
shop or any other type of presumably, sedentary work.  Rather, 
the May 2005 VA examiner's opinion only confirms that the Veteran 
has difficulty obtaining employment, a fact which is recognized 
by the RO's current assignment of a relatively high 60 percent 
rating.  

In this regard, the Court clarified in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  
Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  So above and beyond this, the 
record must reflect some factor that takes a particular case 
outside the norm in order for a claim for individual 
unemployability benefits to prevail.  As the Court further 
explained in Van Hoose, the mere fact that a Veteran is 
unemployed or has difficulty in obtaining employment is not 
enough.  The question is whether the Veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  

Concerning this, the most recent VA examination, provided in 
February 2008, appears to provide competent evidence that 
specifically discounts the notion that his low back disability is 
so physically debilitating that it makes him unemployable.  

The February 2008 general examiner opined that "due to the 
Veteran's current medical problems, the Veteran can currently be 
employed in a sedentary position...It is my opinion that the 
Veteran is medically stable.  His only restriction would be no 
heavy lifting due to a chronic spine problem."  Similarly, the 
February 2008 spine examiner similarly commented, "[the] Veteran 
has severe symptoms at this time, somewhat out of proportion to 
exam and x-ray findings.  I believe he has a moderate to severe 
condition, however, I think a sedentary job would be tolerable, 
at minimal part time."  Moreover, these VA examiner's opinions 
were predicated on a comprehensive review of his entire medical 
record and independent physical evaluation.  So these opinions 
have the proper factual foundation and predicate and, therefore, 
deserve a lot of probative weight.  See Elkins v. Brown, 5 Vet. 
App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

Again, the Veteran worked in a pawn shop, and before that, in 
state government, which are positions that have not been shown to 
have involved significant physical labor.  There is no indication 
by the May 2005 or February 2008 examiners that would preclude 
him from performing the physical and mental acts required by 
those prior jobs or even similar occupations.  It is instead 
apparent that he is only restricted to sedentary work without 
heavy lifting.  The Veteran also fails to demonstrate a history 
of occupational work that has involved significant periods of 
standing or any heavy physical labor (e.g., construction).  

His 60 percent rating for his low back disability, notably a 
relatively high rating, is in and of itself recognition that the 
impairment due to his service-connected low back makes it 
difficult for him to obtain and keep employment.  See again 38 
C.F.R. § 4.1 and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
The more determinative question, however, is whether he is still 
capable of performing the physical and mental acts required by 
employment.  And for the reasons and bases discussed, the Board 
finds that the preponderance of the evidence is against the 
notion that his service-connected disabilities render him 
incapable of securing and following a substantially gainful 
occupation.  38 C.F.R. § 4.16(a).  And because the evidence on 
this determinative issue is not in relative equipoise, meaning 
about evenly balanced for and against the claim, the benefit-of-
the-doubt doctrine is inapplicable.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 4.3.

If the Veteran fails to meet the threshold percentage 
requirements of 38 C.F.R. § 4.16(a), but there is probative 
evidence indicating he is nonetheless unable to obtain and 
maintain a substantially gainful occupation because of the 
severity of his service-connected disabilities, his case must be 
referred to the Director of Compensation and Pension Service for 
consideration of possibly granting a TDIU on an extra-schedular 
basis.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  The severity of his service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on this issue 
must be addressed.  38 C.F.R. § 4.16(b).  

Importantly, the Board will not apply § 4.16(b) to the Veteran's 
case.  He already meets the threshold percentage requirements for 
full consideration of a TDIU under 38 C.F.R. § 4.16(a), which in 
itself precludes the need to consider the alternative provision 
of 38 C.F.R. § 4.16(b).  Moreover, the probative evidence does 
not show he is unable to obtain and maintain a substantially 
gainful occupation because of the severity of low back 
disability, which is his sole service-connected disability.  
Consequently, there is no basis to refer his TDIU claim to the 
Director of Compensation of Pension Service for consideration of 
an extraschedular grant of TDIU.


ORDER

The claim for a rating higher than 60 percent for the low back 
disability is denied.

The claim for a TDIU is denied.




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


